United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                     November 2, 2015

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

No. 12-1456

ZANE HOLDER,                                  Appeal from the United States District Court
         Plaintiff-Appellee,                  for the Southern District of Illinois.

       v.                                     No. 09 C 1082

ILLINOIS DEPARTMENT OF                        J. Phil Gilbert,
CORRECTIONS and ILLINOIS                      Judge
DEPARTMENT OF CENTRAL
MANAGEMENT SERVICES,
           Defendants-Appellants.

                                         ORDER

      The mandate is RECALLED for the limited purpose of correcting this Court’s
opinion of May 2, 2014. That opinion is corrected as follows:

        On page 15 of the opinion, the parenthetical explanation immediately following
the citation to Darst v. Interstate Brands Corp., 512 F.3d 903, 907, 911-12 (7th Cir. 2008) is
amended as follows: (When the employee returned from his July 29th, August 2d and
3d leave, the company immediately terminated him for taking leave to which he had
not been entitled under the FMLA as he was not seeking treatment for alcoholism at the
time).